Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application # 16/241,468 filed on December 17, 2021. Claims 7-14 are pending and are directed toward VALIDATION OF BLOCKCHAIN ACTIVITIES BASED ON PROOF OF HARDWARE.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James A. LaBarre (R# 28632) on 03/07/2022 (see attached interview summary).
The application has been amended as follows:
Claims 1-6. (Canceled)
7.   (Currently Amended)   A system for conducting blockchain transactions, comprising:
a hardware security module manager; and
a plurality of nodes that constitute a blockchain community, at least some of said nodes including:

a hardware security module (HSM) that is certified by the hardware security module manager, and  includes:
a memory for storing a private key that is unique to the node, a public key associated with the private key, and information pertaining to public keys associated with other nodes in the blockchain network whose HSMs have been certified by the hardware security module manager; and
a processor; 
wherein the hardware security module manager is configured to: 
store a set of the public keys of each of the nodes whose HSM has been certified by the hardware security module manager,
distribute the set of the public keys to the nodes in the blockchain community, to indicate the authorization of the nodes to participate in blockchain activities, and
add or remove a node to/from the blockchain by adding or removing the public key of the node to/from the set of keys distributed among the blockchain community.
8. The system of claim 7, wherein the set of public keys is contained in a list that is distributed by the hardware security module manager to the nodes in the blockchain community.
9. The system of claim 7, wherein the set of public keys is embedded in a block signed by the hardware security module manager.

11. The system of claim 10, wherein the hardware security module manager is configured to add a new hardware security module manager to the blockchain community by including the public key of the new hardware security module manager in the set of keys that is distributed to the nodes in the blockchain community.
12. The system of claim 7, wherein, in addition to the public key of a node that is distributed to other nodes in the blockchain community, the hardware security module manager adds certified identifying information for the node to a blockchain, to enable transactions added to the blockchain by that node to be traced and validated.
13. The system of claim 7, wherein at least one of the nodes comprises a sensor, and wherein data generated by the sensor is provided to the node's hardware security module to be signed with the private key of the hardware security module and added to a blockchain, to thereby certify the integrity of the data as of the time it is added to the blockchain.
14. The system of claim 7, wherein the processor of the HSM is configured to: generate a new block for the blockchain by signing a block containing one or more new transactions with the private key stored in the memory of the HSM, and transmit the signed block to the other nodes in the blockchain network via the communication interface, and receive a block generated by another node in the blockchain network, accept the received block by validating all transactions contained in the received block, and confirm that the received block has been signed by the other node, using the stored information about the public key associated with the other node.
Allowable Subject Matter
Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches proof-of-hardware as currently claimed.Additional prior art made of record are:
US Patent No. 10,887,100 by Wentz discloses a system for distributed key storage, comprising a requesting device communicatively connected to a plurality of distributed storage nodes, the requesting device designed and configured to receive at least a confidential datum, select at least a distributed storage node of a plurality of distributed storage nodes, whereby selecting further comprises receiving a storage node authorization token from the at least a distributed storage node, querying an instance of a distributed authentication listing containing authentication information using at least a datum of the storage node authorization token, retrieving an authentication determination from the instance of the authentication listing, and selecting the at least a distributed storage node as a function of the authentication determination.
US PgPub No. 2016/0275461 by Sprague et al. discloses a full validation of an unknown client device prior to acceptance of a block chain transaction would provide further security for block chain transactions. The health of the device can be attested to prior to engaging in electronic transactions. In some embodiments, automation of full device integrity verification is provided as part of a block chain transaction.

NPL (Cloud-Based Commissioning of Constrained Devices using Permissioned Blockchains, Proceedings of ACM IoT Privacy, Trust & Security , 8 pages) by Hardjono et al. discloses a privacy-preserving method for commissioning an IoT device into a cloud ecosystem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 




/OLEG KORSAK/
Primary Examiner, Art Unit 2492